nNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 21, 22, 24, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US. Pub. NO. 2015/0382174; hereinafter “Guo”) in view of Ghosh et al. (US. Pub. No. 2016/0142913 A1; hereinafter “Ghosh”).

	Regarding claim 1, Guo teaches a method for setting up a connection between a seller device and a buyer device for enabling the buyer device to send and receive data via the seller device (see Guo, fig. 4, 5, UE2, UE1)33, the method comprising: 
sending, from the seller device to a server, data pertaining to an offer, the data pertaining to the offer including an identification of the seller device (see Guo, fig. 5, UE2 to server, 501, para. [0120-1], SSID); 
sending, from the buyer device to the server, a request for a list of nearby seller devices (see Guo, fig. 5, 502, discovery request, para. [0122]); 
at the server, compiling, from the data pertaining to the at least one offer, the list of nearby seller devices, by identifying one or more seller devices being positioned in proximity of a position of the buyer device, the list of nearby seller devices comprising the data pertaining to the offers of the identified one or more seller devices (See Guo, fig. 5, 506, para. [0146]); 
sending, from the server to the buyer device, the list of nearby seller devices (see Guo, fig. 5, 506, para. [0145]). 
Guo is silent to teaching that comprising 
storing the data pertaining to the offer in a memory of the server, the memory being configured to store data pertaining to at least one offer from at least one seller device; 
sending, from the buyer device to at least one of the seller devices of the list of nearby seller devices, a connection request for connecting the buyer device to the at least one of the seller devices, enabling the buyer device to send and receive data via the seller, 
wherein the data pertaining to the offer including a position of the seller device; 
wherein the request includes a position of the buyer device. 
In the same field of endeavor, Ghosh teaches a method 
storing the data pertaining to the offer in a memory of the server, the memory being configured to store data pertaining to at least one offer from at least one seller device (see Ghosh, fig. 2, 208,210, para. [0021]); 
sending, from the buyer device to at least one of the seller devices of the list of nearby seller devices, a connection request for connecting the buyer device to the at least one of the seller devices, enabling the buyer device to send and receive data via the seller (see Ghosh, fig. 2, 234, initiate connection), 
wherein the data pertaining to the offer including a position of the seller device (see Ghosh, fig. 5, 504, location of MD-1, para. [0039-40]); 
wherein the request includes a position of the buyer device (see Ghosh, fig. 5, 508, location of MD-2, para. [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Guo with the teaching of Ghosh in order to improve sharing of information via wireless communication (See Ghosh, para. [0003]). 

	Regarding claim 4, the combination of Guo and Ghosh teaches the method according to claim 1, further comprising sending, from the server to at least one of the seller devices of the list of nearby seller devices, an instruction to enable a short-range communications means of the at least one of the seller devices (see Ghosh, fig. 3, 5, 506, 200, OK meassage enabling short range information sharing, para. [0040]). 

Regarding claim 5, the combination of Guo and Ghosh teaches the method according to claim 1, further comprising scanning, by the buyer device, for devices within short-range communication to verify that the at least one seller device of the list of nearby seller devices is actually within short-range connectivity (see Ghosh, fig. 5, 514, 516,518, para. [0042-43], wifi direct).

Regarding claim 21, Guo teaches a method for providing a buyer device with at least one seller device, the method comprising: 
receiving, from a seller device data pertaining to an offer, the data pertaining to the offer including an identification of the seller device (see Guo, fig. 5, UE2 to server, 501, para. [0120-1], SSID);
receiving, from a buyer device, a request for a list of nearby seller devices; (see Guo, fig. 5, 502, discovery request, para. [0122]);
compiling, from the data pertaining to at least one offer stored in the memory, the list of nearby seller devices, by identifying one or more seller devices being positioned in proximity of a position of the buyer device, the list of nearby seller devices comprising the data pertaining to the offers of the identified one or more seller devices (See Guo, fig. 5, 506, para. [0146]);
sending, to the buyer device, the list of nearby seller devices (see Guo, fig. 5, 506, para. [0145]).
Guo is silent to teaching that comprising 
storing the data pertaining to the offer in a memory of the server, the memory is configured to comprise data pertaining to at least one offer from at least one seller device, and
wherein the data pertaining to the offer including a position of the seller device; 
wherein the request includes a position of the buyer device. 
In the same field of endeavor, Ghosh teaches a method 
storing the data pertaining to the offer in a memory of the server, the memory being configured to store data pertaining to at least one offer from at least one seller device (see Ghosh, fig. 2, 208,210, para. [0021]); 
wherein the data pertaining to the offer including a position of the seller device (see Ghosh, fig. 5, 504, location of MD-1, para. [0039-40]); 
wherein the request includes a position of the buyer device (see Ghosh, fig. 5, 508, location of MD-2, para. [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Guo with the teaching of Ghosh in order to improve sharing of information via wireless communication (See Ghosh, para. [0003]). 

Regarding claim 22, the combination of Guo and Ghosh teaches the method according to claim 21, wherein the act of identifying the one or more seller devices being positioned in proximity of the position of the buyer device is based on the position of the one or more seller devices and the position of the buyer device (see Ghosh, fig. 2, 224).

Regarding claim 24, the dependent claim is interpreted and rejected for the same reason as set forth above in claim 4. 

Regarding claim 34, Guo teaches a server configured to: 
from a seller device, receive data pertaining to an offer, the data pertaining to the offer including an identification of the seller device (see Guo, fig. 5, UE2 to server, 501, para. [0120-1], SSID);
from a buyer device receive a request for a list of nearby seller devices (see Guo, fig. 5, 502, discovery request, para. [0122]); 
compile, from the data pertaining to at least one offer stored in the memory, the list of nearby seller devices, by identifying one or more seller devices being positioned in proximity of a position of the buyer device, the list of nearby seller devices comprising the data pertaining to the offers of the identified one or more seller devices (See Guo, fig. 5, 506, para. [0146]); and 
send the list of nearby seller devices to the buyer device (see Guo, fig. 5, 506, para. [0145]).
Guo is silent to teaching that configured to store the data pertaining to the offer in a memory of the server, the memory is configured to comprise data pertaining to at least one offer from at least one seller device, 
wherein the data pertaining to the offer including a position of the seller device; 
wherein the request includes a position of the buyer device. 
In the same field of endeavor, Ghosh teaches a device configured to
store the data pertaining to the offer in a memory of the server, the memory is configured to comprise data pertaining to at least one offer from at least one seller (see Ghosh, fig. 2, 208,210, para. [0021]); 
wherein the data pertaining to the offer including a position of the seller device (see Ghosh, fig. 5, 504, location of MD-1, para. [0039-40]); 
wherein the request includes a position of the buyer device (see Ghosh, fig. 5, 508, location of MD-2, para. [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Guo with the teaching of Ghosh in order to improve sharing of information via wireless communication (See Ghosh, para. [0003]).

Claims 3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Ghosh as applied to claims 1 and 21 above, and further in view of Wentink (US. Pub. NO. 2005/0135305)

Regarding claim 3, the combination of Guo and Ghosh teaches the method according to claim 1. 
The combination of Guo and Ghosh is silent to teaching that further comprising sending a set of WiFi BSSIDs that are within WiFi range of the seller device to the server, wherein the act of identifying the one or more sellers being positioned in proximity of the position of the buyer is based on a computation of an intersection of the buyer and sellers set.
In the same field of endeavor, Wentink teaches a method comprising sending a set of WiFi BSSIDs that are within WiFi range of the seller device to the server (see Wentink, fig. 7, database 722, para. [0065-66]), wherein the act of identifying the one or more sellers being positioned in proximity of the position of the buyer is based on a computation of an intersection of the buyer and sellers set (see Wentink, fig. 9, 902, para. [0070]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Guo and Ghosh with the teaching of Wentink in order to establish D2D communication and identify nearby devices (see Wentink, para. [0005-6]). 

Regarding claim 23, the dependent claim is interpreted and rejected for the same reason as set forth above in claim 3. 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Ghosh as applied to claims 1 and 21 above, and further in view of Shrivastava et al (US. Pub. No. 2013/0190005; hereinafter “Shrivastava”).

Regarding claim 6, the combination of Guo and Ghosh teaches the method according to claim 1. 
The combination of Guo and Ghosh is silent to teaching that wherein the data pertaining to the offer further includes a channel quality indicator with respect to a network node the seller device being connected to, wherein the method further comprises: selecting, at the buyer device, the at least one of the seller devices of the list of nearby seller devices to send the connection request to, based on the channel quality indicator of the seller devices of the list of nearby seller devices.
In the same field of endeavor, Shrivastava teaches a method wherein the data pertaining to the offer further includes a channel quality indicator with respect to a network node the seller device being connected to (see Shrivastava, fig. 4, para. [0057]), wherein the method further comprises: selecting, at the buyer device, the at least one of the seller devices of the list of nearby seller devices to send the connection request to, based on the channel quality indicator of the seller devices of the list of nearby seller devices (see Shrivastava, fig. 10, para. [0072-5]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Guo and Ghosh with the teaching of Shrivastava in order to improve proximity location information accuracy and efficiency (see Shrivastava, para. [0004]). 

Regarding claim 7, the combination of Guo and Ghosh teaches the method according to claim 1. 
The combination of Guo and Ghosh is silent to teaching that wherein the data pertaining to the offer further includes a channel quality indicator with respect to a network node the seller device being connected to, wherein the act of identifying the one or more seller devices being positioned in proximity of the position of the buyer device is based on the channel quality indicator of the seller devices. 
In the same field of endeavor, Shrivastava teaches a method wherein the data pertaining to the offer further includes a channel quality indicator with respect to a network node the seller device being connected to, wherein the act of identifying the one or more seller devices being positioned in proximity of the position of the buyer device is based on the channel quality indicator of the seller devices (see Shrivastava, fig. 10, para. [0072-5]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Guo and Ghosh with the teaching of Shrivastava in order to improve proximity location information accuracy and efficiency (see Shrivastava, para. [0004]). 

Claims 8, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Ghosh as applied to claims 1 and 21 above, and further in view of Suzuki et al. (US. Pub. No. 2016/0028572; hereinafter “Suzuki”).

Regarding claim 8, the combination of Guo and Ghosh teaches the method according to claim 1. 
The combination of Guo and Ghosh is silent to teaching that wherein while the connection (36) is active, reporting, from the buyer device to the server, the amount of data sent and received by the buyer device and reporting, from the seller device to the server, the amount of data sent and received by the buyer device.
In the same field of endeavor, Suzuki teaches a method wherein while the connection (36) is active, reporting, from the buyer device to the server, the amount of data sent and received by the buyer device and reporting, from the seller device to the server, the amount of data sent and received by the buyer device (See Suzuki, para. [0291,292], para. [0277-80], I30-I33).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Guo and Ghosh with the teaching of Suzuki in order to improve D2D communication and discovery and maintain D2D communication quality (see Suzuki, para. [0004-5]). 

Regarding claims 25 and 26, the dependent claims are interpreted and rejected for the same reasons as set forth above in claim 8. 

Claims 11, 12, 14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Ghosh as applied to claims 1 and 21 above, and further in view of Tang (US. Pub. No. 2017/0141932).

Regarding claim 11, the combination of Guo and Ghosh teaches the method according to claim 1. 
The combination of Guo and Ghosh is silent to teaching that further comprising, upon the buyer device has used a predetermined amount of data, sending, from the buyer device to the server, a message comprising instructions to disconnect the connection.
In the same field of endeavor, Tang teaches a method comprising, upon the buyer device has used a predetermined amount of data, sending, from the buyer device to the server, a message comprising instructions to disconnect the connection (see Tang, para. [0036, 39]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Guo and Ghosh with the teaching of Tang in order to improve traffic resource efficiency and user experience (see Tang, para. [0005]). 

Regarding claim 12, the combination of Guo, Ghosh and Tang teaches the method according to claim 11, further comprising notifying, by the server, the seller device of the disconnection by instructing it to disable a short-range communication means of the seller device (see Tang, para. [0062, 68]).

Regarding claim 28, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 11. 

Regarding claim 14, the combination of Guo and Ghosh teaches the method according to claim 1. 
The combination of Guo and Ghosh is silent to teaching that comprising, upon the amount of data sent and received by the buyer device has reached a predetermined threshold, terminating, by the seller device, the connection between the buyer device and the seller device.
In the same field of endeavor, Tang teaches a method comprising, upon the amount of data sent and received by the buyer device has reached a predetermined threshold, terminating, by the seller device, the connection between the buyer device and the seller device(see Tang, para. [0036, 39]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Guo and Ghosh with the teaching of Tang in order to improve traffic resource efficiency and user experience (see Tang, para. [0005]). 

Allowable Subject Matter
Claims 10 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 21 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou (2014/0357269) and Malik (2011/0258313) teach short range information sharing systems. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648